Citation Nr: 0117902	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  96-39 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected left varicocele.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a compensable 
rating for his service connected left varicocele.  He 
responded with a timely notice of disagreement, initiating 
this appeal.  

The veteran's appeal was previously presented to the Board in 
December 1998, and again in June 2000; on each occasion, it 
was remanded for additional development.  As the denial of 
the claim has been continued, the case has now been returned 
to the Board.  


FINDING OF FACT

The available medical evidence does not demonstrate that the 
veteran's left varicocele is symptomatic in any way.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
veteran's left varicocele have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.20, 4.104, 4.115a, 4.115b, Diagnostic Codes 7120 and 
7523 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a December 1972 rating decision, the veteran was awarded 
service connection, with a noncompensable initial rating, for 
a left varicocele.  In September 1996, he filed a claim for a 
compensable rating for his service connected left varicocele.  

A VA genitourinary examination was afforded the veteran in 
September 1995.  He reported a medical history that included 
several prior hernias, and he continues to experience 
occasional abdominal pain.  On physical examination, he was 
positive for a right inguinal hernia; otherwise, his 
genitourinary system was within normal limits.  

VA outpatient treatment records dated in 1996 were also 
obtained.  The veteran has had several complaints related to 
genitourinary functioning, including hesitancy and frequency 
of urination, but none of his complaints were related by the 
examiners to his left varicocele.  Prostatism was diagnosed.  

In a March 1997 rating decision, the veteran was denied a 
compensable rating for his service connected left varicocele.  
He responded that same month with a notice of disagreement.  
He was afforded an October 1997 statement of the case, and he 
also filed his VA Form 9 in October 1997.  

The issue of entitlement to a compensable rating for a 
service connected left varicocele was first presented to the 
Board in December 1998, at which time it was remanded for 
additional development, to include a new VA medical 
examination.  

A new VA genitourinary examination was afforded the veteran 
in July 1999.  He reported marked urgency and frequency of 
urination.  Nocturnal enuresis was also reported.  On 
physical evaluation, his genitalia were within normal limits, 
and no testicular disability was diagnosed.  

This appeal was again presented to the Board in June 2000, at 
which time a second remand was issued, in order to afford the 
veteran another VA medical examination.  The veteran was 
scheduled for examination in December 2000, but he failed to 
report at his scheduled time.  In a subsequent February 2001 
statement to the RO, he stated that he was recovering from 
abdominal surgery in December 2000 and was thus unable to 
report for his scheduled examination.  He described himself 
as almost "completely disabled."  He also stated that due 
to his age and his medical problems, he is unable to travel.  

The RO continued the prior denial of a compensable rating for 
the veteran's service connected left varicocele, and the 
appeal was returned to the Board.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
them to the RO, as the requirements of the new law have 
essentially been satisfied to the extent possible, given the 
facts and circumstances of the present case.  In this regard, 
the Board notes that by virtue of the October 1997 Statement 
of the Case and the December 1999 and January 2001 
Supplemental Statements of the Case, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim, and, hence, have been given notice of 
the information and evidence necessary to substantiate the 
claim.  Moreover, pertinent medical treatment records have 
been obtained and associated with the claims file, and the 
veteran has undergone September 1995 and July 1999 VA 
examination in connection with the claim on appeal; the 
veteran has indicated his inability to report to for further 
examination.  Furthermore, as the veteran has not identified 
any additional relevant evidence that has not been requested 
or obtained, there is no indication that there is any 
outstanding evidence that is necessary for adjudication of 
the issues on appeal.  Hence, adjudication of the issue on 
appeal, without remand to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claim is ready to be considered on the merits.  

The veteran seeks a compensable rating for his service 
connected left varicocele.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 1991).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).  

As is noted above, the record was found by the Board to be 
inadequate for ratings purposes, and the claim was remanded 
in June 2000 for a new VA genitourinary examination to be 
afforded the veteran; however, the veteran failed to report 
for his December 2000 examination, due to health problems.  
In similar situations, the law requires the veteran's 
increased rating claim be denied.  38 C.F.R. § 3.655 (2000).  
However, because the veteran has demonstrated good cause for 
his failure to report for examination, his claim will not be 
summarily denied by the Board under 38 C.F.R. § 3.655; 
instead, the appeal will proceed based on all available 
evidence of record.  

The veteran is service connected, and has been assigned a 
noncompensable rating, for a left varicocele; however, a 
specific VA diagnostic code does not exist for this 
disability.  This disability is thus rated by analogy under 
Diagnostic Code 7523, for atrophy of the testes.  38 C.F.R. 
§ 4.20 (2000).  Under Diagnostic Code 7523, complete atrophy 
of one testicle is noncompensable, and complete atrophy of 
both testes warrants a 20 percent evaluation.  That 
diagnostic also directs that the veteran's entitlement to 
special monthly compensation under 38 C.F.R. § 3.350 (2000) 
should also be considered.  

The veteran's disability involves only the left testicle; 
hence, the provision of Diagnostic Code 7523 pertaining to 
atrophy of both testes is not applicable.  Moreover, even if 
the medical evidence demonstrated atrophy (or disability 
comparable to atrophy of the left testicle), Diagnostic Code 
7523 provides no basis for assignment of a compensable 
evaluation for disability involving only one testicle.  
Hence, the Board has considered whether a compensable 
evaluation may be assigned under any other potentially 
applicable diagnostic code under 38 C.F.R. §§ 4.115a and 
4.115b.  However, the only available medical evidence of 
record reflects no symptoms associated with the veteran's 
service-connected disability.  Indeed, the July 1999 VA 
medical examination report reflects that the veteran's 
genitalia was within normal limits, and no testicular 
disability was noted.  His genitourinary system was likewise 
within normal limits when last examined by the VA in 
September 1995.  Hence, there is no basis for assignment of a 
compensable evaluation under any potentially applicable 
diagnostic code under 38 C.F.R. §§ 4.115a and 4.115b.  Even 
if evaluated as a circulatory disability, by analogy, under 
the provisions of 38 C.F.R. § 4.104, 7120 (pursuant to which 
varicose veins is evaluated), that diagnostic code provides 
for assignment of a noncompensable disability evaluation when 
the condition is asymptomatic.

Likewise, the clinical findings of record provide no support 
for an award of special monthly compensation under 38 C.F.R. 
§ 3.350(a)(1), for loss of use of a creative organ, as there 
is no evidence establishing any loss of size or use of the 
testes.  38 C.F.R. § 3.350(a)(1) (2000).  The Board thus 
finds that the RO's failure to consider the veteran's 
eligibility for special monthly compensation, as directed in 
the June 2000 Board remand, is therefore harmless error.  

Under the circumstances presented above, the Board must 
conclude that the record presents no basis for assignment of 
a compensable rating under any of the applicable provisions 
of the rating schedule.  Additionally, moreover, there is no 
showing that the veteran's disability currently under 
consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that the disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings).  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the RO must conclude that the 
claim for an Under these circumstances, the Board must 
conclude that the evidence does not provide a basis for 
assigning a compensable rating for the veteran's service-
connected left varicocele in this case.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

As a final point, the Board acknowledges, again, that the 
claim on appeal has previously been remanded because the 
medical evidence of record has been considered inadequate for 
rating purposes.  However, information received on remand 
also indicates that the veteran is incapacitated (from 
unrelated disabilities) to such an extent as to preclude 
further medical examination.  In a May 2001 informal hearing 
presentation, the veteran's representative indicated that 
another remand of this matter was warranted to afford the 
veteran another VA examination.  The Board would emphasize, 
however, there is no indication of record that the veteran 
is, in fact, physically able to report for an examination at 
the present time, or at any time within the foreseeable 
future.  On the contrary, in the veteran's own February 2001 
statement, he essentially indicated that, while he was not 
unwilling to report to an examination (as suggested by the 
RO), that he is immobilized by his age and various medical 
problems.  He has written that he cannot travel to any 
location from his home, and requires assistance with basic 
tasks.  At present, however, there is currently no regulatory 
provision in existence that authorizes an in-home medical 
examination.  Thus, while the deficiencies in the current 
record are acknowledged, satisfaction of the duty to assist 
by obtaining further clinical findings via VA examination is, 
effectively, stymied in the present case by the veteran's 
health status.  Should the veteran's health improve, he 
retains the right to seek a compensable rating for the 
service-connected disability under consideration in the 
future.  At present, however, there simply is no basis for a 
grant of the benefit sought.


ORDER

A compensable rating for the veteran's service-connected left 
varicocele is denied.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

